

EXHIBIT 10.60
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT to that certain Employment Agreement between CONSUMER
PROGRAMS INCORPORATED, a Missouri corporation (the “Corporation”) and GARY W.
DOUGLASS (the “Executive”), dated as of April 8, 2002 (the “Employment
Agreement”) is entered into as of this 25th day of April 2006.


WHEREAS, as a result of a Change of Control in March 2004, Executive is entitled
to receive an Annual Bonus in cash at least equal to the highest bonus paid to
him in any of the three fiscal years immediately prior to the date of the Change
of Control; and


WHEREAS, Executive’s highest cash bonus in any of the three fiscal years
preceding the Change of Control was Sixty-three Thousand Five Hundred
Seventy-seven Dollars ($63,577.00), paid for fiscal year 2002 (the “Guaranteed
Bonus”); and


WHEREAS, the Corporation and Executive desire to amend the Employment Agreement
to provide for an alternative to the Guaranteed Bonus for Fiscal Year 2006;


NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
Corporation and Executive hereby agree to amend the Employment Agreement as
follows:
 
    1.    Subsection 5(b) of the Employment Agreement shall be amended in its
entirety to read as follows:
 
(i) After a Change of Control, in addition to the Base Salary, the Executive
shall be awarded for each Fiscal Year during the Term of Employment an annual
bonus (the "Annual Bonus") (pursuant to any bonus plan or program of the
Corporation, any incentive plan or program of the Corporation, or otherwise) in
cash at least equal to the highest bonus paid or payable to the Executive in
respect of any of the Fiscal Years during the three Fiscal Years immediately
prior to the date of the Change of Control. Prior to a Change of Control, the
amount of the Executive's Annual Bonus shall be determined in accordance with
the Corporation's regular practice. Executive's Annual Bonus Plan for the
Corporation's Fiscal Year 2002 is set forth on Exhibit B, attached hereto and
incorporated herein.
 
(ii)  Notwithstanding the provisions of subsection 5(b)(i) above, the Executive
shall waive his right to receive the Guaranteed Bonus for the Corporation’s
Fiscal Year 2006 and, in lieu thereof, shall be entitled to participate in the
CPI Corp. Performance Plan, adopted as of April 14, 2005 (the “Performance
Plan”) for Fiscal Year 2006. As a participant in the Performance Plan, Executive
shall receive a minimum Annual Bonus of Forty Thousand Dollars ($40,000) for
Fiscal Year 2006 (the “Minimum Bonus”). If the Executive receives only the
Minimum Bonus for Fiscal Year 2006, the entire amount shall be paid to him in
cash. If the amount earned by the Executive for Fiscal Year 2006 exceeds the
Minimum Bonus, the Executive shall make an election to receive either (1) the
total amount in such combination of cash and/or restricted shares as shall be
determined by the CPI Corp. Compensation Committee in its sole discretion in a
manner consistent with the treatment of other Executives who participate in the
Performance Plan for Fiscal Year 2006 or (2) the Minimum Bonus in cash.
 
(iii)  For Fiscal Year 2007 and each fiscal year thereafter during the Term of
Employment, Executive shall be entitled to receive an Annual Bonus in cash at
least equal to the Guaranteed Bonus amount of Sixty-Three Thousand Five Hundred
Seventy-seven Dollars ($63,577.00).


  2.    Unless otherwise defined in this Amendment, the defined terms used
herein shall have the meanings ascribed to them in the Employment Agreement.
 
       3.    The Employment Agreement, as modified by this First Amendment, is
hereby ratified and affirmed.
 
 
 


        IN WITNESS WHEREOF, the parties have executed this First Amendment to
the Employment Agreement as of the date first written above.
 
CONSUMER PROGRAMS INCORPORATED




By: /s/ Paul Rasmussen
_____________________________________
        Paul Rasmussen, Chief Executive Officer






       /s/ Gary W. Douglass
_____________________________________
Gary W. Douglass





